UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 2402 John Hancock Sovereign Bond Fund (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette, Senior Counsel and Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: May 31 Date of reporting period: August 31, 2007 ITEM 1. SCHEDULE OF INVESTMENTS John Hancock Bond Fund Securities owned by the Fund on August 31, 2007 (unaudited) Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Bonds 54.14% (Cost $516,372,295) Aerospace & Defense 0.10% TransDigm, Inc., Sr Sub Note (S) 7.750% 07-15-14 B- $895 899,475 Agricultural Products 0.20% Chaoda Modern Agriculture (Holdings) Ltd., Gtd Sr Note (Cayman Islands) (F)(S) 7.750 02-08-10 BB 2,040 1,927,800 Airlines 0.64% Continental Airlines, Inc., Pass Thru Ctf Ser 1999-1A (L) 6.545 02-02-19 A- 942 944,076 Pass Thru Ctf Ser 2000-2 Class B 8.307 04-02-18 BB- 1,260 1,256,733 Pass Thru Ctf Ser 2001-1 Class C 7.033 06-15-11 B+ 767 744,248 Delta Airlines, Inc., Sr Pass Thru Ctf Ser 2002-1 6.417 07-02-12 AAA 3,030 3,106,704 Appatel, Accessories, & Luxury Goods 0.09% Hanesbrands, Inc., Gtd Sr Note Ser B (L)(P) 8.784 12-15-14 B- 820 818,975 Asset Management & Custody Banks 0.40% Rabobank Capital Fund II, Perpetual Bond (5.260% to 12-31-13 then variable) (S) 5.260 12-29-49 AA 4,005 3,812,119 Broadcasting & Cable TV 1.09% Comcast Cable Holdings LLC, Gtd Sr Sub Deb 9.800 02-01-12 BBB+ 1,720 1,985,081 Note 8.375 03-15-13 BBB+ 1,445 1,616,339 Nexstar Finance, Inc., Gtd Sr Sub Note (L) 7.000 01-15-14 CCC+ 1,290 1,219,050 Rogers Cable, Inc., Sr Sec Note (Canada) (F) 6.750 03-15-15 BB+ 1,705 1,761,398 Shaw Communications, Inc., Sr Note (Canada) (F) 8.250 04-11-10 BB+ 1,790 1,866,075 XM Satellite Radio, Inc., Gtd Sr Note (L) 9.750 05-01-14 CCC 1,905 1,809,750 Page 1 John Hancock Bond Fund Securities owned by the Fund on August 31, 2007 (unaudited) Casinos & Gaming 2.24% Fontainebleau Las Vegas Holdings LLC, Note (S) 10.250 06-15-15 CCC+ 1,445 1,239,087 Harrah's Operating Co., Inc., Gtd Sr Bond 5.625 06-01-15 BB 1,560 1,197,300 Jacobs Entertainment, Inc., Gtd Sr Note 9.750 06-15-14 B- 1,970 1,965,075 Little Traverse Bay Bands of Odawa Indians, Sr Note (S) 10.250 02-15-14 B 1,895 1,904,475 Mashantucket West Pequot, Bond (S) 5.912 09-01-21 BBB- 1,250 1,185,450 Mohegan Tribal Gaming Authority, Sr Sub Note (L) 7.125 08-15-14 B 1,050 1,026,375 MTR Gaming Group, Inc., Gtd Sr Note Ser B 9.750 04-01-10 B+ 1,595 1,610,950 Gtd Sr Sub Note Ser B 9.000 06-01-12 B- 1,090 1,090,000 Pokagon Gaming Authority, Sr Note (S) 10.375 06-15-14 B 815 872,050 Seminole Tribe of Florida, Bond (S) 6.535 10-01-20 BBB- 2,260 2,237,739 Seneca Gaming Corp., Sr Note 7.250 05-01-12 BB 2,275 2,286,375 Shingle Springs Tribal Gaming Authority, Sr Note (S) 9.375 06-15-15 B 705 694,425 Trump Entertainment Resorts, Inc., Gtd Sr Sec Note (L) 8.500 06-01-15 B 1,190 969,850 Turning Stone Casino Resort Enterprise, Sr Note (S) 9.125 09-15-14 B 2,085 2,105,850 Waterford Gaming LLC, Sr Note (S) 8.625 09-15-12 BB- 729 743,580 Commodity Chemicals 0.09% Sterling Chemicals, Inc., Gtd Sr Sec Note (S) 10.250 04-01-15 B- 875 883,750 Consumer Finance 0.53% GMAC LLC, Note 6.750 12-01-14 BB+ 1,875 1,591,251 Sr Note 6.000 12-15-11 BB+ 1,750 1,504,652 HSBC Finance Capital Trust IX, Note (5.911% to 11-30-15 then variable) 5.911 11-30-35 A 2,000 1,895,926 Page 2 John Hancock Bond Fund Securities owned by the Fund on August 31, 2007 (unaudited) Diversified Banks 2.58% Banco Mercantil del Norte SA, Sub Note (Mexico) (F)(S) 6.862 10-13-21 Baa2 2,540 2,615,738 Bank of New York, Cap Security (S) 7.780 12-01-26 A- 4,100 4,266,214 Chuo Mitsui Trust & Banking Co., Ltd., Perpetual Sub Note (5.506% to 4-15-15 then variable) (Japan) (F)(L)(S) 5.506 12-15-49 Baa1 2,530 2,403,654 HBOS Plc, Perpetual Bond (6.413% to 10-1-35 then variable) (United Kingdom) (F)(S) 6.413 09-29-49 A 2,910 2,514,522 Jefferies Group, Inc., Sr Note 6.450 06-08-27 BBB+ 1,115 1,048,607 Lloyds TSB Group Plc, Bond (6.267% to 11-30-16 then variable) (United Kingdom) (F)(S) 6.267 11-14-16 A 2,500 2,306,623 Royal Bank of Scotland Group Plc, Perpetual Bond (7.648% to 9-30-31 then variable) (United Kingdom) (F) 7.648 08-29-49 A 3,210 3,575,747 Silicon Valley Bank, Sub Note 6.050 06-01-17 BBB 2,335 2,312,698 Societe Generale, Sub Note (France) (F)(S) 5.922 04-05-49 A+ 1,725 1,649,550 Standard Chartered Plc, Bond (Great Britain) (F)(S) 7.014 07-30-49 BBB+ 1,700 1,556,942 Diversified Chemicals 0.12% Mosiac Co., (The), Sr Note (S) 7.625 12-01-16 BB- 1,100 1,127,500 Diversified Financial Services 1.85% Comerica Capital Trust II, Gtd Bond 6.576 02-20-37 BBB+ 1,305 1,155,033 Cosan Finance Ltd., Gtd Bond (Bermuda) (F)(L)(S) 7.000 02-01-17 BB 1,120 1,045,800 Ford Motor Credit Co., Sr Note 9.875 08-10-11 B 1,135 1,120,447 Sr Note 9.750 09-15-10 B 3,237 3,205,721 Huntington Capital III, Gtd Sub Bond 6.650 05-15-37 BBB- 2,165 2,005,504 Nelnet, Inc., Note (7.400% to 9-1-11 then variable) 7.400 09-29-36 BBB- 2,595 2,519,358 QBE Capital Funding II LP, Gtd Sub Bond (Jersey Islands) (F)(S) 6.797 06-01-49 BBB 2,485 2,350,539 Page 3 John Hancock Bond Fund Securities owned by the Fund on August 31, 2007 (unaudited) SMFG Preferred Capital, Bond (L)(S) 6.078 01-25-17 BBB 2,215 2,065,886 Sovereign Capital Trust VI, Gtd Note 7.908 06-13-36 BB+ 1,840 1,976,013 Diversified Metals & Mining 0.29% Blaze Recycling & Metals LLC/Blaze Finance Corp., Sr Sec Note (S) 10.875 07-15-12 B 285 281,437 Freeport-McMoRan Copper & Gold, Inc., Sr Note 8.375 04-01-17 BB 485 516,525 New Gold, Inc., Sr Note (Canada) (D)(G) 10.000 06-28-17 B 1,350 1,020,939 Vedanta Resources Plc, Sr Note (United Kingdom) (F)(S) 6.625 02-22-10 BB 935 920,975 Drug Retail 0.22% CVS Caremark Corp. Sr Note 5.750 06-01-17 BBB+ 2,140 2,091,486 Electric Utilities 2.92% Abu Dhabi National Energy Co., Bond (United Arab Emirates) (F)(S) 6.500 10-27-36 A+ 3,385 3,345,829 AES Eastern Energy LP, Pass Thru Ctf 1999-A 9.000 01-02-17 BB+ 3,467 3,657,963 Beaver Valley Funding Corp., Sec Lease Obligation Bond 9.000 06-01-17 BBB- 1,842 2,088,754 BVPS II Funding Corp., Collateralized Lease Bond 8.890 06-01-17 BBB- 4,047 4,590,464 HQI Transelect Chile SA, Sr Note (Chile) (F) 7.875 04-15-11 BBB- 2,655 2,833,679 Indiantown Cogeneration LP, 1st Mtg Note Ser A-9 9.260 12-15-10 BB+ 1,109 1,187,398 IPALCO Enterprises, Inc., Sr Sec Note 8.625 11-14-11 BB- 1,835 1,885,462 Monterrey Power SA de CV, Sr Sec Bond (Mexico) (F)(S) 9.625 11-15-09 BBB 2,445 2,661,693 PNPP II Funding Corp., Deb 9.120 05-30-16 BBB- 198 225,102 Waterford 3 Funding Corp., Sec Lease Obligation Bond 8.090 01-02-17 BBB- 4,884 5,035,947 Electrical Components & Equipment 0.18% AMETEK, Inc., Sr Note 7.200 07-15-08 BBB 1,720 1,734,248 Food Distributors 0.07% Kroger Co., (The) Gtd Sr Note 6.400 08-15-17 BBB- 615 628,113 Page 4 John Hancock Bond Fund Securities owned by the Fund on August 31, 2007 (unaudited) Gas Utilities 0.40% KN Capital Trust I, Cap Security 8.560 04-15-27 B- $1,670 1,568,142 Southern Union Co., Jr Sub Note (7.200% to 11-1-11 then variable) 7.200 11-01-66 BB 2,165 2,179,393 Health Care Facilities 0.11% Community Health Systems, Inc., Sr Note (L)(S) 8.875 07-15-15 B- 1,040 1,038,700 Health Care Services 0.16% Alliance Imaging, Inc., Sr Sub Note (L) 7.250 12-15-12 B- 1,625 1,551,875 Industrial Conglomerates 0.12% Buckeye Partners LP, Bond 5.125 07-01-17 BBB 1,260 1,167,492 Industrial Machinery 0.15% Trinity Industries, Inc., Pass Thru Ctf (S) 7.755 02-15-09 Baa2 1,439 1,417,773 Insurance Brokers 0.13% Progressive Corp. (The), Jr Sub Deb (P) 6.700 06-15-37 A- 1,225 1,187,106 Integrated Oil & Gas 0.23% Pemex Project Funding Master Trust, Gtd Note 9.125 10-13-10 BBB 1,990 2,186,015 Integrated Telecommunication Services 1.27% AT&T, Inc., Note 6.500 09-01-37 A 2,350 2,353,363 Axtel SAB de CV, Sr Note (Mexico) (F)(S) 7.625 02-01-17 BB- 1,940 1,876,950 Cincinnati Bell, Inc., Gtd Sr Sub Note 8.375 01-15-14 B- 1,215 1,202,850 Nextel Communications, Inc., Gtd Sr Note Ser E 6.875 10-31-13 BBB 2,505 2,505,764 Qwest Corp., Sr Note 7.875 09-01-11 BBB- 1,620 1,694,925 Sprint Capital Corp., Gtd Sr Note 6.875 11-15-28 BBB+ 2,355 2,292,279 Investment Banking & Brokerage 0.89% BNP Paribas, Jr Sub Note (7.195% to 6-25-37 then variable) (France) (F)(S) 7.195 06-29-49 AA- 1,065 1,052,733 Page 5 John Hancock Bond Fund Securities owned by the Fund on August 31, 2007 (unaudited) Merna Reinsurance Ltd., Sec Sub Note (Bermuda) (F)(P) 7.110 07-07-10 A2 2,020 2,020,000 Merrill Lynch & Co., Inc., Sr Note 6.400 08-28-17 AA- 2,410 2,456,200 Mizuho Finance, Gtd Sub Bond (Cayman Islands) (F) 8.375 12-29-49 A2 2,750 2,857,718 Life & Health Insurance 0.28% Lincoln National Corp., Jr Sub Bond 6.050 04-20-67 A- 915 867,459 Provident Financing Trust I, Gtd Cap Security (L) 7.405 03-15-38 B+ 1,855 1,793,271 Marine 0.70% CMA CGM SA, Sr Note (France) (F)(S) 7.250 02-01-13 BB+ 2,790 2,671,425 Minerva Overseas Ltd., Gtd Note (Cayman Islands) (F)(S) 9.500 02-01-17 B 2,485 2,335,900 Navios Maritime Holdings, Inc., Sr Note (Marshall Islands) (F) 9.500 12-15-14 B 1,510 1,542,088 Metal & Glass Containers 0.33% BWAY Corp., Gtd Sr Sub Note 10.000 10-15-10 B- 2,375 2,422,500 Greif, Inc., Sr Note 6.750 02-01-17 BB- 725 706,875 Movies & Entertainment 0.09% Cinemark, Inc., Sr Disc Note 9.750 03-15-14 CCC+ 920 851,000 Multi-Line Insurance 1.08% Axa SA, Perpetual Sub Note (6.379% to 12-14-36 then variable) (France) (F)(S) 6.379 12-14-49 BBB 2,010 1,811,935 Genworth Financial, Inc., Jr Sub Note (6.150% to 11-15-16 then variable) 6.150 11-15-66 BBB+ 1,640 1,510,660 Horace Mann Educators Corp., Sr Note 6.850 04-15-16 BBB 1,425 1,473,473 Liberty Mutual Group, Bond (S) 7.500 08-15-36 BBB 3,085 2,985,938 Gtd Jr Sub Bond (S) 7.800 03-15-37 BB+ 2,635 2,349,392 Page 6 John Hancock Bond Fund Securities owned by the Fund on August 31, 2007 (unaudited) Multi-Media 0.51% News America Holdings, Inc., Gtd Sr Deb 8.250 08-10-18 BBB 2,200 2,525,644 Time Warner Entertainment Co. LP, Sr Deb 8.375 03-15-23 BBB+ 1,990 2,300,392 Multi-Utilities 0.74% Dynegy-Roseton Danskamme, Gtd Pass Thru Ctf Ser B 7.670 11-08-16 B 2,090 2,071,713 Salton Sea Funding Corp., Gtd Sr Sec Note Ser E 8.300 05-30-11 BBB- 970 1,052,977 Sr Sec Note Ser C 7.840 05-30-10 BBB- 1,766 1,813,931 Sr Sec Bond Ser F 7.475 11-30-18 BBB- 1,853 2,000,390 Office Services & Supplies 0.24% Xerox Corp., Sr Note (L) 6.750 02-01-17 BB+ 2,170 2,233,203 Oil & Gas Drilling 0.27% Allis-Chalmers Energy Inc., Sr Note 8.500 03-01-17 B 1,270 1,216,025 Delek & Avner-Yam Tethys Ltd., Sr Sec Note (Israel) (F)(S) 5.326 08-01-13 BBB- 1,363 1,355,135 Oil & Gas Refining & Marketing 0.43% Premcor Refining Group, Inc., (The), Gtd Sr Note 6.750 05-01-14 BBB 2,310 2,390,610 Sr Note 9.500 02-01-13 BBB 1,575 1,662,880 Oil & Gas Storage & Transportation 0.65% Energy Transfer Partners LP, Gtd Sr Note 5.950 02-01-15 Baa3 1,775 1,735,741 Markwest Energy Partners LP, Sr Note Ser B 8.500 07-15-16 B 1,890 1,880,550 TEPPCO Partners LP, Gtd Jr Sub Note 7.000 06-01-67 BB 2,640 2,455,889 Packaged Foods & Meats 0.43% ASG Consolidated LLC/ASG Finance, Inc., Sr Disc Note (Zero to 11-1-08 then 11.500%) (L)(O) Zero 11-01-11 B- 3,200 2,944,000 General Foods Corp., Deb 7.000 06-15-11 A- 1,145 1,145,324 Paper Packaging 0.06% US Corrugated, Inc., Sr Sec Note 10.000 06-01-13 B 605 568,700 Page 7 John Hancock Bond Fund Securities owned by the Fund on August 31, 2007 (unaudited) Paper Products 0.50% Plum Creek Timber Co., Inc., Gtd Note 5.875 11-15-15 BBB- 1,740 1,717,070 Stone Container Corp., Sr Note (S) 8.000 03-15-17 CCC+ 920 877,450 Verso Paper Holdings LLC, Gtd Sr Sec Note Ser B 9.125 08-01-14 B+ 2,070 2,070,000 Property & Casualty Insurance 0.46% Chubb Corp. (The), Jr Sub Note (L) 6.375 03-29-67 BBB+ 1,870 1,834,754 Ohio Casualty Corp., Sr Note 7.300 06-15-14 BBB- 2,330 2,529,574 Real Estate Management & Development 0.76% Health Care REIT, Inc., Sr Note 6.200 06-01-16 BBB- 1,895 1,862,249 Healthcare Realty Trust, Inc., Sr Note 8.125 05-01-11 BBB- 1,715 1,832,956 Nationwide Health Properties, Inc., Note 6.500 07-15-11 BBB- 1,745 1,814,331 Shimao Property Holding Ltd., Gtd Sr Note (Cayman Islands) (F)(S) 8.000 12-01-16 BB+ 1,675 1,599,625 Regional Banks 0.84% BankAmerica Institutional Bank, Gtd Cap Security Ser B (S) 7.700 12-31-26 A 985 1,023,573 Mainstreet Capital Trust I, Gtd Jr Sub Cap Security Ser B (G) 8.900 12-01-27 A3 2,380 2,503,896 NB Capital Trust IV, Gtd Cap Security 8.250 04-15-27 A 2,280 2,367,780 Sun Trust Banks, Inc., Bond (6.100% to 12-15-36 then variable) 6.100 12-01-66 A- 2,320 2,012,825 Semiconductor Equipment 0.17% Freescale Semiconductor, Inc., Sr Sub Note (L) 10.125 12-15-16 B 1,800 1,566,000 Soft Drinks 0.15% Panamerican Beverages, Inc., Sr Note (Panama) (F) 7.250 07-01-09 BBB+ 1,340 1,377,102 Specialized Consumer Services 0.14% Idearc, Inc., Gtd Sr Note 8.000 11-15-16 B+ 1,300 1,283,750 Page 8 John Hancock Bond Fund Securities owned by the Fund on August 31, 2007 (unaudited) Specialized Finance 2.12% Astoria Depositor Corp., Pass Thru Ctf Ser B (G)(S) 8.144 05-01-21 BB 3,740 4,039,200 Bosphorous Financial Services, Sec Floating Rate Note (P)(S) 7.160 02-15-12 Baa2 2,660 2,673,510 Drummond Co., Inc., Sr Note (L)(S) 7.375 02-15-16 BB- 1,735 1,648,250 ESI Tractebel Acquistion Corp., Gtd Sec Bond Ser B 7.990 12-30-11 BB 3,338 3,431,240 HRP Myrtle Beach Operations LLC, Sr Sec Note (10.120% to 4-1-09 then variable) (S) 10.070 04-01-12 B+ 1,075 1,021,250 NiSource Finance Corp., Sr Note 6.400 03-15-18 BBB 1,955 1,955,115 UCAR Finance, Inc., Gtd Sr Note (L) 10.250 02-15-12 B- 2,317 2,421,265 USB Realty Corp., Perpetual Bond (6.091% to 01-15-12 then variable) (S) 6.091 01-15-49 A+ 2,900 2,757,349 Specialty Chemicals 0.35% American Pacific Corp., Sr Note 9.000 02-01-15 B 1,645 1,686,125 NOVA Chemicals Ltd., Note (Canada) (F) 7.875 09-15-25 B+ 1,695 1,563,638 Steel 0.26% WCI Steel Acquisition, Inc., Sr Sec Note (G) 8.000 05-01-16 B+ 2,415 2,415,000 Thrifts & Mortgage Finance 23.87% American Home Mortgage Assets, Mtg Pass Thru Ctf Ser 2006-6 Class XP IO (P) Zero 12-25-46 AAA 54,643 2,732,170 American Tower Trust, Mtg Pass Thru Ctf Ser 2007-1A Class D (S) 5.957 04-15-37 BBB 3,175 3,091,148 Banc of America Commercial Mortgage, Inc., Mtg Pass Thru Ctf Ser 2005-6 Class A4 (P) 5.353 09-10-47 AAA 3,240 3,174,568 Mtg Pass Thru Ctf Ser 2006-2 Class A3 (P) 5.902 05-10-45 AAA 5,400 5,445,492 Mtg Pass Thru Ctf Ser 2006-3 Class A4 5.889 07-10-44 AAA 5,260 5,340,055 Banc of America Funding Corp., Mtg Pass Thru Ctf Ser 2006-B Class 6A1 (P) 5.881 03-20-36 AAA 3,986 3,994,420 Mtg Pass Thru Ctf Ser 2006-D Class 6B1 (P) 5.947 05-20-36 AA+ 2,117 2,114,340 Bank of America Commercial Mortgage, Inc., Page 9 John Hancock Bond Fund Securities owned by the Fund on August 31, 2007 (unaudited) Mtg Pass Thru Ctf Ser 2006-4 Class A3A 5.600 07-10-46 AAA 4,245 4,239,767 Bear Stearns Alt-A Trust, Mtg Pass Thru Ctf Ser 2005-3 Class B2 (P) 5.272 04-25-35 AA+ 1,258 1,264,822 Mtg Pass Thru Ctf Ser 2006-1 Class 23A1 (P) 5.623 02-25-36 AAA 4,106 4,085,662 Bear Stearns Commercial Mortgage Securities, Inc., Mtg Pass Thru Ctf Ser 2002-T0P8 Class A2 4.830 08-15-38 AAA 4,260 4,122,437 Mtg Pass Thru Ctf Ser 2003-T10 Class A2 4.740 03-13-40 AAA 4,690 4,516,034 Mtg Pass Thru Ctf Ser 2006-PW14 Class D 5.412 12-01-38 A 2,480 2,186,050 Chaseflex Trust, Mtg Pass Thru Ctf Ser 2005-2 Class 4A1 5.000 05-25-20 AAA 3,340 3,238,882 Citigroup Commercial Mortgage Trust, Mtg Pass Thru Ctf Ser 2006-C4 Class A3 (P) 5.914 03-15-49 Aaa 3,350 3,381,130 Citigroup Mortgage Loan Trust, Inc., Mtg Pass Thru Ctf Ser 2005-5 Class 2A3 5.000 08-25-35 AAA 2,013 1,957,350 Mtg Pass Thru Ctf Ser 2005-10 Class 1A5A (P) 5.845 12-25-35 AAA 3,065 3,066,175 Citigroup/Deutsche Bank Commercial Mortgage Trust, Mtg Pass Thru Ctf Ser 2005-CD1 Class C (P) 5.400 07-15-44 AA 1,030 951,532 Commercial Mortgage, Mtg Pass Thru Ctf Ser 2006-C7 Class A3 (P) 5.900 06-10-46 AAA 3,200 3,227,561 ContiMortgage Home Equity Loan Trust, Pass Thru Ctf Ser 1995-2 Class A-5 8.100 08-15-25 AAA 405 404,002 Countrywide Alternative Loan Trust, Mtg Pass Thru Ctf Ser 2005-59 Class 2X IO (P) 1.598 11-20-35 AAA 31,417 1,094,701 Mtg Pass Thru Ctf Ser 2006-0A3 Class X IO (P) 1.580 05-25-36 AAA 18,209 759,662 Mtg Pass Thru Ctf Ser 2006-0A8 Class X IO (P) 6.005 07-25-46 AAA 39,738 1,496,403 Mtg Pass Thru Ctf Ser 2006-0A10 Class XPP IO (P) 1.950 08-25-46 AAA 20,965 818,937 Mtg Pass Thru Ctf Ser 2006-11CB Class 3A1 6.500 05-25-36 Aaa 4,322 4,350,286 Mtg Pass Thru Ctf Ser 2007-0A8 Class X IO 2.000 06-25-47 AAA 27,855 1,253,463 Crown Castle Towers LLC, Mtg Pass Thru Ctf Ser 2006-1A Class E (S) 6.065 11-15-36 Baa3 2,900 2,842,899 Page 10 John Hancock Bond Fund Securities owned by the Fund on August 31, 2007 (unaudited) Mtg Pass Thru Ctf Ser 2006-1A Class F (S) 6.650 11-15-36 Ba1 5,065 4,949,265 CS First Boston Mortgage Securities Corp., Mtg Pass Thru Ctf Ser 2003-CPN1 Class A2 4.597 03-15-35 AAA 6,665 6,387,483 DB Master Finance LLC, Mtg Pass Thru Ctf Ser 2006-1 Class A2 (S) 5.779 06-20-31 AAA 4,605 4,634,799 Mtg Pass Thru Ctf Ser 2006-1-M1 (S) 8.285 06-20-31 BB 1,065 1,094,663 Dominos Pizza Master Issuer LLC, Mtg Pass Thru Ctf Ser 2007-1 Class M1 (S) 7.629 04-25-37 BB 3,215 3,096,723 First Horizon Alternative Mortgage Securities, Mtg Pass Thru Ctf Ser 2004-AA5 Class B1 (P) 5.215 12-25-34 AA 1,349 1,325,160 Mtg Pass Thru Ctf Ser 2006-AA2 Class B1 (G)(P) 6.186 05-25-36 AA 1,327 1,355,964 Global Signal Trust, Sub Bond Ser 2004-2A Class D (S) 5.093 12-15-14 Baa2 1,425 1,387,822 Sub Bond Ser 2006-1 Class E (S) 6.495 02-15-36 Baa3 1,850 1,841,397 Global Tower Partners Acquisition Partners LLC, Mtg Pass Thru Ctf Ser 2007-1A Class F (S) 7.050 05-15-37 Ba2 780 757,364 GMAC Commercial Mortgage Securities, Inc., Mtg Pass Thru Ctf Ser 2002-C1 Class A1 5.785 11-15-39 AAA 2,977 2,985,996 Mtg Pass Thru Ctf Ser 2003-C2 Class B (P) 5.491 05-10-40 AAA 7,495 7,492,241 GMAC Mortgage Corporation Loan Trust, Mtg Pass Thru Ctf Ser 2006-AR1 Class 2A1 (P) 5.651 04-19-36 AAA 2,639 2,633,279 Greenwich Capital Commercial Funding Corp., Mtg Pass Thru Ctf Ser 2006-GG7 Class A4 (P) 6.111 07-10-38 AAA 5,030 5,141,892 Mtg Pass Thru Ctf Ser 2007-GG9 Class C 5.554 03-10-39 AA 1,810 1,671,985 Mtg Pass Thru Ctf Ser 2007-GG9 Class F 5.633 03-10-39 A 995 886,630 GS Mortgage Securities Corp. II, Mtg Pass Thru Ctf Ser 2006-GG8 Class A2 5.479 11-10-39 Aaa 6,025 6,026,365 GSR Mortgage Loan Trust, Mtg Pass Thru Ctf Ser 2004-9 Class B1 (G)(P) 5.406 08-25-34 AA 2,158 2,147,599 Mtg Pass Thru Ctf Ser 2006-AR1 Class 3A1 (P) 5.392 01-25-36 AAA 5,748 5,689,768 Page 11 John Hancock Bond Fund Securities owned by the Fund on August 31, 2007 (unaudited) Indymac Index Mortgage Loan Trust, Mtg Pass Thru Ctf Ser 2004-AR13 Class B1 5.296 01-25-35 AA 1,385 1,395,789 Mtg Pass Thru Ctf Ser 2005-AR18 Class 1X IO Zero 10-25-36 AAA 76,390 2,184,281 Mtg Pass Thru Ctf Ser 2005-AR5 Class B1 (P) 5.384 05-25-35 AA 1,945 1,954,482 Mtg Pass Thru Ctf Ser 2006-AR19 Class 1B1 (P) 6.416 08-25-36 AA 1,782 1,835,459 JP Morgan Chase Commercial Mortgage Security Corp., Mtg Pass Thru Ctf Ser 2005-LDP3 Class A4B 4.996 08-15-42 AAA 2,865 2,751,426 Mtg Pass Thru Ctf Ser 2005-LDP4 Class B 5.129 10-15-42 Aa2 1,646 1,504,887 Mtg Pass Thru Ctf Ser 2006-LDP7 Class A4 (P) 6.066 04-15-45 AAA 3,345 3,410,091 JP Morgan Commercial Mortgage Finance Corp., Mtg Pass Thru Ctf Ser 1997-C5 Class D 7.351 09-15-29 AA+ 2,018 2,057,131 JP Morgan Mortgage Trust, Mtg Pass Thru Ctf Ser 2005-S2 Class 2A16 6.500 09-25-35 AAA 2,610 2,639,653 Mtg Pass Thru Ctf Ser 2005-S3 Class 2A2 5.500 01-25-21 AAA 3,828 3,779,937 Mtg Pass Thru Ctf Ser 2006-A7 Class 2A5 (P) 5.830 01-25-37 Aa1 5,161 5,171,682 LB-UBS Commercial Mortgage Trust, Mtg Pass Thru Ctf Ser 2006-C4 Class A4 (P) 6.081 06-15-38 AAA 3,950 4,031,468 Master Adjustable Rate Mortgages Trust, Mtg Pass Thru Ctf Ser 2006-2 Class 4A1 (P) 4.991 02-25-36 AAA 4,564 4,494,568 Merrill Lynch/Countrywide Commercial Mtg Trust, Mtg Pass Thru Ctf Ser 2006-2 Class A4 (P) 6.105 06-12-46 AAA 4,535 4,629,303 Mtg Pass Thru Ctf Ser 2006-3 Class A4 5.414 07-12-46 Aaa 3,880 3,810,036 Morgan Stanley Capital I, Mtg Pass Thru Ctf Ser 2005-HQ7 Class A4 (P) 5.374 11-14-42 AAA 3,065 3,002,574 Mtg Pass Thru Ctf Ser 2005-IQ10 Class A4A (L) 5.230 09-15-42 AAA 4,520 4,417,265 Mtg Pass Thru Ctf Ser 2006-IQ12 Class E 5.538 12-15-43 A+ 2,430 2,186,388 Provident Funding Mortgage Loan Trust, Mtg Pass Thru Ctf Ser 2005-1 Class B1 (P) 4.348 05-25-35 AA 1,607 1,571,378 Renaissance Home Equity Loan Trust, Mtg Pass Thru Ctf Ser 2005-2 Class AF3 4.499 08-25-35 AAA 2,080 2,055,018 Page 12 John Hancock Bond Fund Securities owned by the Fund on August 31, 2007 (unaudited) Mtg Pass Thru Ctf Ser 2005-2 Class AF4 4.934 08-25-35 AAA 2,365 2,300,751 Residential Accredit Loans, Inc., Mtg Pass Thru Ctf Ser 2005-QA12 Class NB5 (P) 5.962 12-25-35 AAA 2,597 2,598,386 Residential Asset Securitization Trust, Mtg Pass Thru Ctf Ser 2006-A7CB Class 2A1 6.500 07-25-36 AAA 4,359 4,399,722 SBA CMBS Trust, Sub Bond Ser 2005-1A Class D (S) 6.219 11-15-35 Baa2 850 854,248 Sub Bond Ser 2005-1A Class E (S) 6.706 11-15-35 Baa3 795 793,391 Sub Bond Ser 2006-1A Class H (S) 7.389 11-15-36 Ba3 1,373 1,307,758 Sub Bond Ser 2006-1A Class J (S) 7.825 11-15-36 B1 850 795,021 Washington Mutual Alternative Loan Trust, Mtg Pass Thru Ctf Ser 2005-6 Class 1CB 6.500 08-25-35 AAA 1,782 1,793,842 Washington Mutual, Inc., Mtg Pass Thru Ctf Ser 2007-0A4 Class XPPP IO Zero 04-25-47 Aaa 74,186 1,273,854 Mtg Pass Thru Ctf Ser 2007-0A5 Class 1XPP IO Zero 06-25-47 Aaa 174,613 2,152,105 Mtg Pass Thru Ctf Ser 2007-0A6 Class 1XPP IO Zero 07-25-47 Aaa 100,424 1,205,086 Mtg Pass Thru Ctf Ser 2007-1 Class B1 6.205 02-25-37 AA 2,155 1,995,564 Wells Fargo Mortgage Backed Securites Trust, Mtg Pass Thru Ctf Ser 2004-7 Class 2A2 5.000 07-25-19 AAA 2,265 2,203,869 Mtg Pass Thru Ctf Ser 2006-AR15 Class A3 (P) 5.660 10-25-36 AAA 5,438 5,427,787 Tobacco 0.26% Alliance One International, Inc., Gtd Sr Note (S) 8.500 05-15-12 B 890 885,550 Reynolds American, Inc., Sr Sec Note 7.250 06-01-13 BB 1,490 1,543,092 Page 13 John Hancock Bond Fund Securities owned by the Fund on August 31, 2007 (unaudited) Wireless Telecommunication Services 1.38% America Movil SA de CV, Sr Note (Mexico) (F)(L) 5.750 01-15-15 BBB+ 1,660 1,649,542 AT&T Wireless Services , Inc., Sr Note 8.125 05-01-12 A 1,355 1,498,596 Citizens Communications Co., Sr Note 6.250 01-15-13 BB+ 1,805 1,732,800 Crown Castle Towers LLC, Sub Bond Ser 2005-1A Class D 5.612 06-15-35 Baa2 3,455 3,400,065 Digicel Group Ltd., Sr Note (Bermuda) (F)(L)(S) 8.875 01-15-15 Caa2 2,115 1,932,687 SK Telecom Co. Ltd., Bond (S) 6.625 07-20-27 A 2,615 2,770,593 Credit Issuer, description rating (A) Shares Value Preferred stocks 0.70% (Cost $5,901,530) Agricultural Products 0.16% Ocean Spray Cranberries, Inc., 6.25%, Ser A (S) BB+ 18,000 1,560,375 Diversified Metals & Mining 0.34% Freeport McMoRan Copper & Gold, Inc., 6.75% B+ 23,900 3,169,618 Integrated Telecommunication Services 0.20% Telephone & Data Systems, Inc., 7.60% BB+ 81,000 1,847,610 Credit Par value Issuer, description, maturity date rating (A) Value Tranche loans 0.27% (Cost $2,553,210) Diversified Metals & Mining 0.13% Thompson Creek Metals Co., Tranche A (First Lien Note), 11-1-12 (B)(G) B $1,189 1,188,971 Education Services 0.06% Riverdeep Interactive Learning Ltd., Tranche B, 11-28-13 B 597 584,154 Hotels, Resorts & Cruise Lines 0.08% East Valley Tourist Development Authority, Tranche A, 8-6-12 (G) B 775 775,000 Page 14 John Hancock Bond Fund Securities owned by the Fund on August 31, 2007 (unaudited) Interest Maturity Credit Par value Issuer, description rate date rating (A) Value U.S. government and agencies securities 43.77% (Cost $411,052,311) Government U.S. 8.22% United States Treasury, Bond (L) 4.750% 02-15-37 AAA $2,845 2,806,325 Bond (L) 4.500 02-15-36 AAA 255 241,712 Note (L) 4.750 05-15-14 AAA 5,400 5,522,342 Note (L) 4.500 05-15-17 AAA 37,800 37,640,522 Note (L) 4.250 11-15-13 AAA 31,300 31,194,863 Government U.S. Agency 35.55% Federal Home Loan Bank, Bond 5.500 08-13-14 AAA 5,510 5,686,816 Federal Home Loan Mortgage Corp., 20 Yr Pass Thru Ctf 11.250 01-01-16 AAA 41 42,291 30 Yr Adj Rate Pass Thru Ctf (P) 5.616 04-01-37 AAA 5,759 5,732,560 30 Yr Adj Rate Pass Thru Ctf (P) 5.277 12-01-35 AAA 8,072 7,885,894 30 Yr Adj Rate Pass Thru Ctf (P) 5.157 11-01-35 AAA 8,731 8,536,473 30 Yr Pass Thru Ctf 5.000 07-01-35 AAA 9,188 8,750,318 30 Yr Pass Thru Ctf 5.000 09-01-35 AAA 1,092 1,040,174 CMO REMIC 2489-PE 6.000 08-15-32 AAA 2,785 2,815,825 CMO REMIC 2640-WA 3.500 03-15-33 AAA 1,103 1,064,117 CMO REMIC 3174-CB 5.500 02-15-31 AAA 4,695 4,697,209 CMO-REMIC 3294-NB 5.500 12-15-29 AAA 5,310 5,272,135 CMO-REMIC 3320-PB 5.500 11-15-31 AAA 3,991 3,973,598 Note 5.500 03-22-22 AAA 9,045 9,005,401 Note 4.500 01-15-15 AAA 15,310 14,877,891 Federal National Mortgage Assn., 15 Yr Pass Thru Ctf 9.000 06-01-10 AAA 287 314,287 15 Yr Pass Thru Ctf 7.500 02-01-08 AAA 5 5,320 15 Yr Pass Thru Ctf 7.000 09-01-10 AAA 82 83,663 15 Yr Pass Thru Ctf 7.000 04-01-17 AAA 473 488,376 15 Yr Pass Thru Ctf 7.000 06-01-17 AAA 121 124,540 15 Yr Pass Thru Ctf 5.500 11-01-20 AAA 1,306 1,298,720 15 Yr Pass Thru Ctf 5.500 12-01-20 AAA 9,463 9,412,131 15 Yr Pass Thru Ctf 5.000 08-01-19 AAA 8,142 7,949,867 30 Yr Adj Rate Pass Thru Ctf (P) 5.493 03-01-37 AAA 7,597 7,552,605 Page 15 John Hancock Bond Fund Securities owned by the Fund on August 31, 2007 (unaudited) 30 Yr Pass Thru Ctf 6.500 07-01-36 AAA 5,884 5,972,995 30 Yr Pass Thru Ctf 6.500 07-01-37 AAA 11,046 11,212,341 30 Yr Pass Thru Ctf 6.000 09-15-34 AAA 18,850 18,826,438 30 Yr Pass Thru Ctf 6.000 10-01-35 AAA 1 1,338 30 Yr Pass Thru Ctf 6.000 04-01-36 AAA 2,912 2,909,656 30 Yr Pass Thru Ctf 6.000 05-01-36 AAA 2,336 2,333,673 30 Yr Pass Thru Ctf 6.000 08-01-36 AAA 32,843 32,814,544 30 Yr Pass Thru Ctf 6.000 09-01-36 AAA 10,440 10,431,114 30 Yr Pass Thru Ctf 6.000 12-01-36 AAA 17,260 17,245,356 30 Yr Pass Thru Ctf 6.000 07-01-37 AAA 13,981 13,966,232 30 Yr Pass Thru Ctf 5.500 05-01-35 AAA 27,813 27,242,377 30 Yr Pass Thru Ctf 5.500 01-01-36 AAA 12,602 12,317,085 30 Yr Pass Thru Ctf 5.500 03-01-37 AAA 19,610 19,152,910 30 Yr Pass Thru Ctf 5.500 04-01-37 AAA 20,104 19,634,942 30 Yr Pass Thru Ctf 5.500 05-01-37 AAA 5,203 5,081,773 30 Yr Pass Thru Ctf 5.000 08-01-35 AAA 2,243 2,135,090 30 Yr Pass Thru Ctf 5.000 11-01-33 AAA 4,963 4,734,286 CMO-REMIC 2003-33-AC 4.250 03-25-33 AAA 864 825,669 CMO-REMIC 2003-49-JE 3.000 04-25-33 AAA 2,428 2,153,091 CMO REMIC 2003-58-AD 3.250 07-25-33 AAA 2,390 2,168,159 CMO REMIC 2003-63-PE 3.500 07-25-33 AAA 2,036 1,838,885 CMO-REMIC 2006-64-PC 5.500 10-25-34 AAA 4,520 4,395,597 CMO REMIC 2006-67-PD 5.500 12-25-34 AAA 4,875 4,737,448 Financing Corp., Bond 10.350 08-03-18 Aaa 3,545 5,066,532 Government National Mortgage Assn., 30 Yr Pass Thru Ctf 10.500 01-15-16 AAA 12 13,089 30 Yr Pass Thru Ctf 10.000 06-15-20 AAA 27 30,540 30 Yr Pass Thru Ctf 10.000 11-15-20 AAA 11 12,502 30 Yr Pass Thru Ctf 9.500 03-15-20 AAA 36 38,856 30 Yr Pass Thru Ctf 9.500 06-15-20 AAA 6 6,658 30 Yr Pass Thru Ctf 9.500 01-15-21 AAA 41 45,277 30 Yr Pass Thru Ctf 9.500 05-15-21 AAA 20 21,869 30 Yr Pass Thru Ctf Ser 2003-42 Class XA 3.750 05-16-33 AAA 612 568,173 Issuer Shares Value Warrants 0.02% (Cost $265,338) Diversified Metals & Mining 0.02% New Gold, Inc. (Canada) (F) (I) 135,000 159,522 Page 16 John Hancock Bond Fund Securities owned by the Fund on August 31, 2007 (unaudited) Interest Par value Issuer, description, maturity date rate Value Short-term investments 13.60% (Cost $128,076,264) Joint Repurchase Agreement 2.21% Joint Repurchase Agreement transaction with Barclays Plc dated 8-31-07 at 5.100% to be repurchased at $20,847,807 on 9-4-07, collateralized by $20,764,984 of U.S. Treasury Inflation Indexed Note, 2.000%, due 1-15-16 (Valued at $21,252,720, including interest) 5.100% $20,836 20,836,000 Shares Cash Equivalents 11.39% John Hancock Cash Investment Trust (T)(W) 107,240,264 107,240,264 Total investments (Cost $1,064,220,948) 112.50% Other assets and liabilities, net (12.50%) Total net assets 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. Page 17 John Hancock Bond Fund Notes to Schedule of Investments August 31, 2007 (unaudited) (A) Credit ratings are unaudited and are rated by Moody's Investors Service where Standard & Poor's ratings are not available unless indicated otherwise. (B) This security is fair valued in good faith under procedures established by the Board of Trustees. This security amounted to $1,188,971 or 0.13% of the Fund's net assets as of August 31, 2007. (D) Par value of foreign bonds is expressed in local currency, as shown parenthetically in security description. (F) Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer; however, security is U.S. dollar-denominated. (G) Security rated internally by John Hancock Advisers, LLC. (I) Non-income producing security. (L) All or a portion of this security is on loan as of August 31, 2007. (O) Cash interest will be paid on this obligation at the stated rate beginning on the stated date. (P) Represents rate in effect on August 31, 2007. (S) This security is exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. Rule 144A securities amounted to $118,750,496 or 12.62% of the Fund's net assets as of August 31, 2007. (T) Represents investment of securities lending collateral. (W) Issuer is an affiliate of John Hancock Advisers, LLC. The cost of investments owned on August 31, 2007, including short-term investments, was $1,064,220,948. Gross unrealized appreciation and depreciation of investments aggregated $10,612,876 and $15,999,104, respectively, resulting in net unrealized depreciation of $5,386,228. Notes to Schedule of Investments - Page 1 John Hancock Bond Fund Credit default swap contracts August 31, 2007 (unaudited) (Pay)/ Unrealized Notinal Buy/Sell Received Termination Counter Appreciation Issuer Amount Protection Fixed Rate Date Party (depreciation) Ford Motor Co., $5,000,000 Sell 2.15% Jul 31 Morgan Stanley ($134,626) Goodyear Tire & Rubber Co., 5,000,000 Sell 1.51 Jun 12 Bank of America (294,803) CBS Corp. 5,000,000 Buy (0.78) Jun 14 Bank of America (25,096) Total ($454,525) Credit default swap contracts John Hancock Bond Fund Financial futures contracts August 31, 2007 (unaudited) Number of Appreciation Open contracts contracts Position Expiration (depreciation) U.S. 15-Year Treasury Note 51 Short Sept 07 ($261,732) U.S. 10-Year Treasury Note 55 Long Dec 07 ($2,534) Financial futures contracts Notes to portfolio of investments Security valuation The net asset value of the common shares of the Fund is determined daily as of the close of the New York Stock Exchange (NYSE), normally at 4:00 P.M., Eastern Time. Short-term debt investments that have a remaining maturity of 60 days or less are valued at amortized cost, and thereafter assume a constant amortization to maturity of any discount or premium, which approximates market value. Investments in John Hancock Cash Investment Trust (JHCIT), an affiliate of John Hancock Advisers, LLC (the Adviser), a wholly owned subsidiary of John Hancock Financial Services, Inc., a subsidiary of Manulife Financial Corporation (MFC), are valued at their net asset value each business day. All other securities held by the Fund are valued at the last sale price or official closing price (closing bid price or last evaluated quote if no sale has occurred) as of the close of business on the principal securities exchange (domestic or foreign) on which they trade or, lacking any sales, at the closing bid price. Securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Securities for which there are no such quotations, principally debt securities, are valued based on the valuation provided by an independent pricing service, which utilizes both dealer-supplied and electronic data processing techniques, which take into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Other assets and securities for which no such quotations are readily available are valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Generally, trading in non-U.S. securities is substantially completed each day at various times prior to the close of trading on the NYSE. The values of such securities used in computing the net asset value of the Funds shares are generally determined as of such times. Occasionally, significant events that affect the values of such securities may occur between the times at which such values are generally determined and the close of the NYSE. Upon such an occurrence, these securities will be valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Joint repurchase agreement Pursuant to an exemptive order issued by the SEC, the Fund, along with other registered investment companies having a management contract with John Hancock Advisers, LLC (the Adviser), a wholly owned subsidiary of John Hancock Financial Services, Inc., a subsidiary of Manulife Financial Corporation, may participate in a joint repurchase agreement transaction. Aggregate cash balances are invested in one or more large repurchase agreements, whose underlying securities are obligations of the U.S. government and/or its agencies. The Funds custodian bank receives delivery of the underlying securities for the joint account on the Funds behalf. The Adviser is responsible for ensuring that the agreement is fully collateralized at all times. Securities lending The Fund may lend securities in amounts up to 331
